Citation Nr: 0629815	
Decision Date: 09/20/06    Archive Date: 09/26/06

DOCKET NO.  96-51 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Jose A. Juarbe, M. D.


ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran had active military service from December 1968 to 
November 1970, with service in the Republic of Vietnam.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in October 1995 by the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In December 1999 and in December 2003, the Board remanded 
this case for further development of the evidence.  The case 
was most recently returned to the Board in April 2006.


FINDING OF FACT

There is no competent medical evidence of record of a current 
diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has fulfilled the notice and duty to assist provisions of 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters sent to 
the veteran in April 2004 and July 2005 by the VA Appeals 
Management Center (AMC) in Washington, DC, satisfied the 
statutory and regulatory duty to notify provisions.  The 
veteran has been afforded multiple psychiatric examinations, 
and there is no indication in the record that additional 
evidence material to the issue decided herein which is not 
part of the veteran's claims file is available.  Therefore, 
the Board finds that VA has met the duties to notify and to 
assist required by law as to the claim decided herein.  The 
adjudication of the veteran's claim on appeal was prior to 
the enactment of the Veterans Claims Assistance Act of 2000.  
The notice provided to the veteran by the AMC in February 
2004 was the kind of remedial notice which was held in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), to be 
permissible under the applicable statute and regulations.  
The appellant and his representative have had ample 
opportunity to submit evidence and argument in support of the 
appeal during the more than ten years that the appeal has 
been pending, and it is clear that the timing of the VCAA 
notice in this case was not in any way prejudicial to the 
appellant.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2005).

With regard to the third PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor occurred varies depending on whether it 
can be determined that the veteran "engaged in combat with 
the enemy."  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 
3.304(d) (2005).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1) (2005). 

Service connection presupposes a diagnosis of a current 
disease.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
A diagnosis of a mental disorder shall conform to the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, of the American Psychiatric Association (DSM-IV).  
38 C.F.R. § 4.125 (2005).  The DSM-IV diagnostic criteria for 
PTSD are:  

A.  The person has been exposed to a 
traumatic event in which both of the 
following were present:  (1) The person 
experienced, witnessed, or was confronted 
with an event or events that involved 
actual or threatened death or serious 
injury, or a threat to the physical 
integrity of self or others and (2) the 
person's response involved intense fear, 
helplessness, or horror.  

B.  The traumatic event is persistently 
re-experienced in one or more of the 
following ways:  (1) Recurrent and 
intrusive distressing recollections of 
the event, including images, thoughts, or 
perceptions.  (2) Recurrent distressing 
dreams of the event.  (3) Acting or 
feeling as if the traumatic event were 
recurring (includes a sense of reliving 
the experience, illusions, 
hallucinations, and dissociative 
flashback episodes, including those that 
occur on awakening or when intoxicated).  
(4) Intense psychological distress at 
exposure to internal or external cues 
that symbolize or resemble an aspect of 
the traumatic event.  (5) Physiological 
reactivity on exposure to internal or 
external cues that symbolize or resemble 
an aspect of the traumatic event.  

C.  Persistent avoidance of stimuli 
associated with the trauma and numbing of 
general responsiveness (not present 
before the trauma), as indicated by three 
or more of the following:  (1) Efforts to 
avoid thoughts, feelings, or 
conversations associated with the trauma 
(2) efforts to avoid activities, places, 
or people that arouse recollections of 
the trauma (3) inability to recall an 
important aspect of the trauma (4) 
markedly diminished interest or 
participation in significant activities 
(5) feeling of detachment or estrangement 
from others (6) restricted range of 
affect (for example, unable to have 
loving feelings) (7) sense of a 
foreshortened future (for example, does 
not expect to have a career, marriage, 
children, or a normal life span).  

D.  Persistent symptoms of increased 
arousal (not present before the trauma), 
as indicated by two or more of the 
following:  (1) Difficulty falling or 
staying asleep (2) irritability or 
outbursts of anger (3) difficulty 
concentrating (4) hypervigilance (5) 
exaggerated startle response.  

E.  Duration of the disturbance (symptoms 
and criteria B, C, and D) is more than 
one month.  

F.  The disturbance causes clinically 
significant distress or impairment in 
social, occupational, or other important 
areas of functioning.  

Competent medical evidence means evidence provided by a 
person who is qualified by education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
38 C.F.R. § 3.159(a)(1) (2005). 

A diagnosis of PTSD, related to service, based on an 
examination which relied upon an unverified history is 
inadequate.  West v. Brown, 7 Vet. App. 70, 77-8 (1994).

In this case, the appellant's claim of entitlement to service 
connection for PTSD must be denied because there is no 
competent medical evidence of record of a current diagnosis 
of PTSD which conforms to the requirement in 38 C.F.R. 
§ 4.125 (that is, a diagnosis which meets the DSM-IV 
criteria) and which is adequate under the holding in West, 
supra.

After the veteran asserted a claim for service connection for 
PTSD, he was afforded a VA psychiatric examination in April 
1995.  The examining physician reported that his clinical 
examination of the veteran did not result in any diagnosis of 
an Axis I acquired psychiatric disorder.

At a hearing before a hearing officer at the RO in May 1997, 
a private psychiatrist who had seen the veteran on one 
occasion for a consultation testified that, based on the 
history which was related to him by the veteran and by the 
veteran's wife, who accompanied him to the psychiatric 
interview, he had diagnosed the veteran with PTSD.  However, 
it is not in dispute that the veteran did not engage in 
combat with the enemy in Vietnam, and the veteran's claimed 
in-service stressors have not been verified by official 
military records or corroborated by any credible supporting 
evidence.  Therefore, the diagnosis of PTSD which was 
rendered by the physician-witness at the May 1997 RO hearing 
is inadequate and does not constitute medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), which would be required for an allowance of 
service connection for PTSD.

In August 1997, the veteran was evaluated by a board of three 
(3) VA psychiatrists who diagnosed on Axis I: substance abuse 
disorder, alcohol dependence; and early organic mental 
changes suspected.  The board of three psychiatrists reported 
that there was no basis to find that the criteria for a 
diagnosis of PTSD had been met.

At a recent VA psychiatric examination in September 2005, 
which was conducted by one of the three VA psychiatrists who 
had evaluated the veteran in August 1997, the diagnosis on 
Axis I was vascular dementia with depression.  The examiner 
reported that a CT scan of the veteran's brain in December 
2004 had confirmed that he had suffered a cerebral vascular 
accident [stroke] and he was, consequently, unable to relate 
to the examiner any stressful experience in service in 
Vietnam due to deterioration of his memory and serious 
cognitive impairment.

On this record, the Board concludes that the claim for 
service connection for PTSD must be denied in the absence of 
any showing that there a current diagnosis of PTSD which is 
in accordance with 38 C.F.R. § 4.125(a) (2005).

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

Entitlement to service connection for PTSD is denied.


____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


